eo OO HN DH TH HR WD NY

NM BP BR BHO NH WH NH WY YN RR HB Re HH He Ree ee
So NY NH OH BP WHY NY KF CS OBO OH IT DBA Sf WH YH | S&S

 

 

Case 2:20-cr-00095-JLR_ Document 32-1 Filed 12/14/20 Page 1of3
Case 2:20-cr-00095-JLR Document 36 Filed 12/28/20 Page 1 of 3

The Hon. James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATILE
UNITED STATES OF AMERICA, No. CR20-095-JLR
Plaintiff, C\ (2
{PROPOSED} \ AN
Vv. )
ORDER OF FORFEITURE
GENE WAMSLEY,
Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
an Order of Forfeiture (“Motion”) seeking to forfeit to the United States Defendant Gene
Wamsley’s interest in the following property:

A sum of money in the amount of $21,750, representing proceeds the Defendant
obtained from his Theft of Government Property. The United States agrees it will
request the Attorney General apply any amounts it collects toward satisfaction of
this forfeited sum to the restitution that is ordered in this case. The United States
also agrees that any amount the Defendant pays toward restitution will be credited

against this forfeited sum.

The Court, having reviewed United States’ Motion, as well as the other papers and
pleadings filed in this matter, hereby FINDS entry of an Order of Forfeiture is

appropriate because:

Order of Forfeiture - 1 UNITED STATES ATTORNEY
United States v. Wamsley, CR20-095-JLR 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
So OH NY DH A BP WW YN &

NO NYO NO NY NO NO KN KN RN Rm meme me ee oe ee oe
So NAH WH BW HO &§ DGD OO Wn HD MH BR WD YB KF OC

 

 

He ee See Fecument seo] fled saHee phage, 2068

e The proceeds of Theft of Government Property, in violation of 18 U.S.C. §
641, are forfeitable pursuant to 18 U.S.C. § 981(a)(1)(C), by way of 28 U.S.C.
§ 2461(c);

e Inhis plea agreement, the Defendant agreed to forfeit the above-identified sum
pursuant to 18 U.S.C. § 981(a)(1)(C), by way of 28 U.S.C. § 2461(c), as it
reflects proceeds he obtained from his Theft of Government Property (Dkt. No.
28, J 10); and,

e This sum of money is personal to the Defendant; pursuant to Federal Rule of
Criminal Procedure (“Fed. R. Crim. P.”) 32.2(c)(1), no third-party ancillary

process is required before forfeiting it.

NOW, THEREFORE, THE COURT ORDERS:

1) Pursuant to 18 U.S.C. § 981(a)(1)(C), by way of 28 U.S.C. § 2461(c), the
Defendant’s interest in the above-identified sum of money is fully and finally forfeited, in
its entirety, to the United States;

2) Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) — (B), this Order will become
final as to the Defendant at the time he is sentenced; it will be made part of the sentence;
and, it will be included in the judgment;

3) No right, title, or interest in the identified sum of money exists in any party
other than the United States;

4) Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy this sum of money,
in whole or in part, the United States may move to amend this Order, at any time, to
include substitute property having a value not to exceed $21,750; and,

Mf

If
///
Order of Forfeiture - 2 UNITED STATES ATTORNEY
United States v. Wamsley, CR20-095-JLR 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo OO NT DBD nH BW YN

NY NY BY KH NY NY NY NY NR Be me Be He ewe ew ee De Le
oN NM FW YN = SDB woO we HD vA BB WwW HH fF BS

 

 

ASE, eC OMI R Recument 32-1 Filed 12/44/50 phage 3 p£3

5) The Court will retain jurisdiction in this case for the purpose of enforcing

this Order, as necessary.

ITIS SO ORDERED.

DATED this af" day of Vecembsenz , 2020.

Presented by:

s/Krista K. Bush

KRISTA K. BUSH

Assistant United States Attorney
United States Attorney’s Office
700 Steward Street, Suite 5220
Seattle, WA 98101

(206) 553-2242
Krista.Bush@usdoj.gov

Order of Forfeiture - 3
United States v. Wamsley, CR20-095-JLR

“NK

je ROK

THE HON. JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

 

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
